Citation Nr: 0109462	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's claim for additional monthly 
compensation for a dependent child was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to October 
1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 administrative determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The appeal was docketed at the Board in 1999.


FINDINGS OF FACT

1.  The veteran's dependent son was born on February [redacted], 
1979; his 18th birthday was February [redacted], 1997.

2.  The veteran's dependent son commenced his final year of 
high school in August 1997 and graduated in June 1998.

3.  On December 11, 1998, the RO received a completed VA Form 
21-674C from the veteran.  


CONCLUSION OF LAW

The veteran's claim for additional monthly compensation for a 
dependent child was not timely filed.  38 U.S.C.A. § 5110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.109, 3.667 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim has been met.  There are no outstanding records 
pertinent to the claim on appeal.  By virtue of a Statement 
of the Case and Supplemental Statement of the Case (SSOC) 
issued during the pendency of the appeal, the veteran was 
given notice of the information or evidence necessary to 
substantiate his claim.  Further, the latter item (i.e., the 
SSOC) specifically advised the veteran of pertinent guidance 
prepared by the VA General Counsel.  Thus, the duty to notify 
the veteran of information and evidence needed to 
substantiate and complete his claim has been met.

The veteran acknowledges that he had received the proper VA 
"form" for requesting additional compensation for his 
dependent school child in time to complete and submit it in a 
timely fashion.  However, he asserts that owing to 
experiencing many "bad periods" due to his service-connected 
schizophrenia, he "was not [then] thinking clearly" and was 
in "[no] condition to review any mail" then sent him.  
Rather, he only "discovered" the pertinent VA form in late 
1998 and submitted it shortly thereafter.  He avers that the 
late submission of the form was due to incapacitation related 
to his service-connected schizophrenia and that, owing to 
such consideration, VA should in all fairness excuse his 
untimely submission of the form.  

In accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.667, 
in the context of the issue on appeal, compensation may be 
paid from a child's 18th birthday based upon school 
attendance if the child was at that time pursuing a course of 
instruction at an approved school and a claim for such 
benefits is filed within one year from the child's 18th 
birthday.  Compensation based upon a course which was begun 
after a child's 18th birthday may be paid from the 
commencement of the course if the claim is filed within one 
year from that date.  

The record reflects that on December 11, 1998, the RO 
received a completed VA Form 21-674C from the veteran.  The 
completed form reflects that the veteran's dependent son, who 
was born on February [redacted], 1979 and who thus "turned 18 on 
2-[redacted]-1997", began his final year of high school in August 
1997 and graduated in June 1998.  In January 1999, the RO 
informed the veteran that it had denied his claim to add his 
son to his "compensation award from his 18th birthday of 
February [redacted], 1997 until his" high school graduation date in 
June 1998 because the veteran had "failed to submit the 
evidence within one year of the child's 18th birthday or 
within one year of the beginning of his school year, being 
August 1997."  

In considering the matter of whether the veteran's claim for 
additional monthly compensation for a dependent child was 
timely filed, the record clearly reflects (and the veteran 
does not dispute) that the pertinent VA form (i.e., VA Form 
21-674C) was not received by the RO until December 1998, 
which date is more than one year after the veteran's son's 
18th birthday (February [redacted], 1997) and also more than one year 
after the commencement (in August 1997) of his final year of 
high school.  Thus, the pertinent inquiry is whether the 
veteran's untimely submission of the foregoing form might be 
(on some basis) excused.  In requesting that VA excuse his 
untimely submission of the form, the veteran specifically 
asserts that the late submission of the same was due to 
incapacitation (to include experiencing "bad periods" and not 
"thinking clearly" when he initially received the form) 
related to his service-connected schizophrenia and that, 
owing to such consideration, VA should in all fairness excuse 
his untimely submission of the form.  The Board respectfully 
acknowledges the veteran's foregoing contention.  However, 
while Congress has provided specifically for tolling the 
operation of a statute, due to mental disability, pertaining 
to VA education benefits, its failure to enact such provision 
bearing on the pertinent criteria governing the time 
deadlines for submission of an application for additional 
monthly compensation for a dependent child can reasonably be 
interpreted as meaning, absent other indications to the 
contrary, that the applicability of such time deadlines is 
not suspended by virtue of a claimant's mental disability.  
See Viglas v. Brown, 7 Vet. App. 1, 6 (1994).  The veteran's 
asserted temporal mental incapacitation, therefore, affords 
no basis to excuse his untimely submission of the above-cited 
VA form.  

Finally, while time limit extensions pertaining to 
applications requesting benefits to include those implicated 
in the present appeal are authorized for various reasons 
pursuant to 38 C.F.R. § 3.109, such an extension is only 
available in circumstances where the pertinent application 
was timely submitted (which consideration, as addressed 
above, does not inhere in the present appeal) but was for 
some reason "incomplete". 

In view of the foregoing observations and reasoning, then, 
the Board is constrained to conclude that the veteran's claim 
for additional monthly compensation for a dependent child was 
not timely filed.  The benefit sought on appeal is, 
therefore, denied.  38 U.S.C.A. § 5110; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 3.109, 3.667.  


ORDER

The veteran's claim for additional monthly compensation for a 
dependent child was not timely filed.  The appeal is, 
therefore, denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

